DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.
 Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 23-25, 30-33, 40-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young et al. (US 2015/0174325).
With regard to claims 20, 30, 31, and 42, Young et al. teach an autoinjector comprising: a case (Fig. 10 member 26) adapted to hold a medicament container having a needle (Figs. 1 and 10 container 10 with drug 12 and needle14); a needle shroud movably coupled to the case and movable between an extended position relative to the case in which the needle is covered and a retracted position relative to the case in which the needle is exposed, wherein movement from the extended position towards the retracted position comprises movement in a proximal direction relative to the case (Fig. 10 member 18, abstract, [0077]); a cap removably coupled to the case (Fig. 10 member 34); and a shroud lock mechanism arranged to prevent retraction of the needle 
With regard to claim 23, see Fig. 10 the proximal rim/edge of 70 is taken as a rib which abuts the ramped surface of 72.
With regard to claim 24, see Fig. 10 sheath 40 and [0077] which discloses the cap 34 is pulled distally during which 70 would abut the edge of the aperture in 18. 
With regard to claim 25, see Fig. 10 the beams are flexed into a ramped position.
With regard to claim 32, see Fig. 1, plunger 16 is provided with container 10. Member 10 is a separate unit from the case.  Prior to assembly the plunger 16 and container 10 are taken to be in a second rotational position and disengaged from the case.  The case would be capable of rotating, thus rotating member 16, to be assembled within the case in to a first rotational position.
With regard to claim 33, 18 and 16 are operably coupled such that when 18 is activated this releases the drive spring to directly drive the plunger 16 ([0069]).
With regard to claim 40, see [0074] cap 34 is gripped and pulled distally, the outer surfaces are taken as grip features as they are gripped to pull the cap. 
With regard to claims 41 and 44, see Fig. 5 member 39, though not shown in Fig. 10 member 18 can include a spring 39 to aid in ensuring member 18 covers the needle before and after use ([0074]).

 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783